Citation Nr: 0706938	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-40 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 4, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966 and from January 1967 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran was initially 
diagnosed as having PTSD in December 1999.

2.  On February 4, 2000, VA received the veteran's original 
claim of entitlement to service connection for post-traumatic 
stress disorder.

3.  The RO granted service connection for PTSD, effective 
from February 4, 2000, the date of receipt of the original 
claim.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
February 4, 2000, for the grant of service connection for 
PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, in a July 2006 letter and the December 2006 
supplemental statement of the case, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The record includes service medical records, 
private medical records, and VA treatment records.  As the 
veteran has been afforded multiple VA examinations in 
relation to his claim, the Board finds that the record as it 
stands now includes sufficient medical evidence to decide the 
claim at hand and that the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim.


Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 3.155 
(2006).

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2006).

Subject to 38 U.S.C.A. § 5101, where compensation, dependency 
and indemnity compensation or pension is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2002).

The implementing regulations provide that, where pension, 
compensation, dependency and indemnity compensation, or a 
monetary allowance under 38 U.S.C. chapter 18 for an 
individual who is a child of a Vietnam veteran (West 2002) is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where pension, compensation, 
dependency and indemnity compensation, or a monetary 
allowance under 38 U.S.C. chapter 18 for an individual who is 
a child of a Vietnam veteran is awarded or increased pursuant 
to a liberalizing law or VA issue which became effective on 
or after the date of its enactment or issuance, in order for 
a claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a) (2006).

On February 4, 2000, VA received the veteran's original claim 
of entitlement to service connection for PTSD.  Accordingly, 
when VA granted service connection for PTSD, VA assigned an 
effective date of February 4, 2000, the date of receipt of 
claim.

The veteran contends, in essence, that he is entitled to an 
earlier effective date via application of 38 C.F.R. § 3.114.  
April 11, 1980, is the effective date of the regulatory 
amendment adding the diagnostic code for PTSD.  When the 
veteran was discharged from service in 1984, this amendment 
had been in effect for approximately 4 years.  As such, there 
was no liberalizing law or liberalizing VA issue concerning 
service connection for PTSD from the time of his discharge 
from service.  Therefore, 38 C.F.R. § 3.114 has no 
application in the instant case.

The Board finds that the veteran did not file a claim of 
entitlement to service connection for PTSD until February 4, 
2000.  Indeed, the veteran does not allege that he filed an 
earlier claim.  As such, this must be the effective date for 
the award of service connection.  Application of the 
governing laws permits no earlier effective date, as there is 
no document prior to February 4, 2000 that can be considered 
either a formal or informal claim for service connection for 
PTSD.  See 38 C.F.R. §§ 3.151, 3.155.

The Board acknowledges the veteran's contention that his PTSD 
symptoms started in Vietnam.  The Board observes, however, 
that a specific claim must be filed in order for benefits to 
be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  As noted above, 
the veteran simply did not file a claim with VA until 
February 4, 2000.

In light of the foregoing, because 38 C.F.R. § 3.114 is 
inapplicable to the veteran's case and because he filed no 
formal or informal claim for service connection for PTSD 
prior to February 4, 2000, he has already been given the 
earliest possible effective date for the award of service 
connection for PTSD.  As such, this claim must be denied.


ORDER

Entitlement to an effective date earlier than February 4, 
2000 for the award of service connection for PTSD is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


